DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication filed on December 07, 2021.

Response to Arguments
Applicant’s arguments filed on December 07, 2021 with respect to claims 1, 3 and 6-20 have been considered but they are found unpersuasive.

Applicant respectfully asserts that the prior art on record does not meet the limitation “…wherein the first funnel has a first central axis and the second funnel has a second central axis and wherein the first central axis and second central axis are divergent…”.

The Examiner respectfully submits that CUNIBERTI discloses that a first funnel (801) has a first central axis (1001) and a second funnel (802) has a second central axis (1002) and the first central axis (1001) and the second central axis (1002) are divergent (Please see CUNIBERTI Annotated Figs. 7 below). Further on, it is noted that given the shape of the funnels (801, 802) in CUNIBERTI, one can select different central axis in each funnel within the case (705). Moreover, because the funnels are not straight pipes but they are curved ducts, one skill in the art can select at least 2 different central axes in each funnel (801 and 802) and within case (705).



Disposition of Claims
     Claims 1, 3, 6-9, 11 and 13-19 are pending in this application.
     Claims 2, 4-5, 10, 12 and 20 have been canceled.
     Claims 1, 3, 6-9, 11 and 13-19 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CUNIBERTI – (US 2013/0104831 A1).

With regard to claim 11, CUNIBERTI (Annotated Fig. 7 below) disclose:
An air cleaner (1000) of a vehicle, the air cleaner (1000) having a case (705) with an outlet (703), the case (705) surrounding the air cleaner (1000), comprising:
a first connecting tube (701), the first connecting tube (701) having a first end and a second end disposed in the outlet (703) of the case (705); 
a second connecting tube (702), the second connecting tube (702) having a first end and a second end disposed in the outlet (703) of the case (705); 
a first funnel (801) attached to the second end of the first connecting tube (701) positioned in the case (705
a second funnel (802) attached to the second end of the second connecting tube (702) positioned in the case (705); and 
wherein the first funnel (801) has a first central axis (1001) and the second funnel (802) has a second central axis (1002) and wherein the first central axis (1001) and the second central axis (1002) are divergent.


    PNG
    media_image1.png
    752
    1044
    media_image1.png
    Greyscale

CUNIBERTI Annotated Figs. 7

    PNG
    media_image2.png
    738
    890
    media_image2.png
    Greyscale

CUNIBERTI Annotated Figs. 7

With regard to claim 18, CUNIBERTI (Annotated Figs. 7 above) disclose:
A vehicle, comprising (Please see similar limitations above in claim 11):
an air cleaner, the air cleaner having a case with an outlet, the case surrounding the air cleaner; 
a first connecting tube, the first connecting tube having a first end and a second end disposed in the outlet of the case; 
a second connecting tube, the second connecting tube having a first end and a second end disposed in the outlet of the case; 
a first funnel attached to the second end of the first connecting tube positioned in the case; and 
a second funnel attached to the second end of the second connecting tube positioned in the case; and 
wherein the first funnel (801) has a first central axis (1001) and the second funnel (802) has a second central axis (1002) and wherein the first central axis (1001) and the second central axis (1002) are divergent

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-9, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CUNIBERTI – (US 2013/0104831 A1), in view of Bloomer – (US 6,206,433 B1).

With regard to claim 1, CUNIBERTI (Annotated Fig. 7 above) disclose:
A duct system for an air cleaner (1000) of a vehicle, the air cleaner having a case with an outlet, comprising (Please see similar limitations above in claim 11
a first connecting tube, the first connecting tube having a first end and a second end disposed in the outlet of the case; 
a first funnel attached to the second end of the first connecting tube positioned in the case; 
a second connecting tube, the second connecting tube having a first end and a second end disposed in the outlet of the case; 
a second funnel attached to the second end of the second connecting tube positioned in the case; and 
wherein the first funnel (801) has a first central axis (1001) and the second funnel (802) has a second central axis (1002) and wherein the first central axis (1001) and the second central axis (1002) are divergent

But CUNIBERTI does not explicitly and/or specifically meet the following limitations: 
A) a first hook extending radially outward from an outer surface of the first funnel; a first tab extending from the second end of the first connecting tube, the first tab having an opening for receiving the first hook; a second hook extending radially outward from the outer surface of the second funnel; and a second tab extending from the second end of the second connecting tube, the second tab having an opening for receiving the second hook


However, regarding limitation (A), Bloomer (Annotated Fig. 4 below) discloses the use of a connecting/attachment/coupling mechanism for similar air duct pipe systems for internal combustion engines.


    PNG
    media_image3.png
    479
    774
    media_image3.png
    Greyscale

Bloomer Annotated Fig. 4

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the air cleaner system of CUNIBERTI incorporating a connecting/attachment/coupling mechanism for similar air duct pipe systems as taught by Bloomer in order to make easier disconnect any air duct system pipe when repairing are needed or when a different pipe (material, shape, size, etc.) is desired.

With regard to claim 3, CUNIBERTI in view Bloomer disclose the duct system according to claim 1, and further on CUNIBERTI in view Bloomer also discloses:
a third hook extending radially outward from the outer surface of the first funnel; 
a third tab extending from the second end of the first connecting tube, the third tab having an opening for receiving the third hook.

With regard to claim 6 CUNIBERTI in view Bloomer disclose the duct system according to claim 3, and further on CUNIBERTI in view Bloomer also discloses:
a fourth hook extending radially outward from the outer surface of the second funnel; 
a fourth tab extending from the second end of the second connecting tube, the fourth tab having an opening for receiving the fourth hook.

With regard to claim 7, CUNIBERTI in view Bloomer disclose the duct system according to claim 6, and further on CUNIBERTI in view Bloomer also discloses:
wherein the first funnel and the second funnel are comprised of “blow-molded” plastic.

With regard to claim 8, CUNIBERTI in view Bloomer disclose the duct system according to claim 6, and further on CUNIBERTI also discloses:
wherein the first connecting tube and the second connecting tube are comprised of “injection-molded” rubber.

With regard to claim 9, CUNIBERTI in view Bloomer disclose the duct system according to claim 1, and further on CUNIBERTI in view Bloomer also discloses:
wherein the first connecting tube further comprises a bellows for allowing the first connecting tube to flexibly move relative to the case, and the second connecting tube further comprises a bellows for allowing the second connecting tube to flexibly move relative to the case.

With regard to claim 13, CUNIBERTI disclose the duct system according to claim 11.

But CUNIBERTI does not explicitly and/or specifically meet the following limitations: 
A) at least one hook extending radially outward from an outer surface of the first funnel; and at least one hook extending radially outward from an outer surface of the second funnel


However, regarding limitation (A), Bloomer (Annotated Fig. 4 above) discloses the use of a connecting/attachment/coupling mechanism for similar air duct pipe systems for internal combustion engines.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the air cleaner system of CUNIBERTI incorporating a connecting/attachment/coupling mechanism for similar air duct pipe systems as taught by Bloomer in order to make easier disconnect any air duct system pipe when repairing are needed or when a different pipe (material, shape, size, etc.) is desired.

With regard to claim 14, CUNIBERTI in view Bloomer disclose the duct system according to claim 13, and further on CUNIBERTI in view Bloomer also discloses:
at least one tab extending from the second end of the first connecting tube, the at least one tab having an opening for receiving the at least one hook extending from the outer surface of the first funnel; and 
at least one tab extending from the second end of the second connecting tube, the at least one tab having an opening for receiving the at least hook extending from the outer surface of the second funnel.

With regard to claim 15, CUNIBERTI in view Bloomer disclose the duct system according to claim 14, and further on CUNIBERTI in view Bloomer also discloses:
wherein the first connecting tube further comprises a bellows for allowing the first connecting tube to flexibly move relative to the case, and the second connecting tube further comprises a bellows for allowing the second connecting tube to flexibly move relative to the case.

With regard to claim 16, CUNIBERTI in view Bloomer disclose the duct system according to claim 15, and further on CUNIBERTI in view Bloomer also discloses:
wherein the first funnel and second funnel are comprised of “blow-molded” plastic.

With regard to claim 17, CUNIBERTI in view Bloomer disclose the duct system according to claim 16, and further on CUNIBERTI in view Bloomer also discloses:
wherein the first connecting tube and second connecting tube are comprised of “injection-molded” rubber.

With regard to claim 19, CUNIBERTI disclose the duct system according to claim 18.

But CUNIBERTI does not explicitly and/or specifically meet the following limitations: 
A) at least one hook extending radially outward from an outer surface of the first funnel; at least one hook extending radially outward from an outer surface of the second funnel; at least one tab extending from the second end of the first connecting tube, the at least one tab having an opening for receiving the at least one hook extending from the outer surface of the first funnel; and at least one tab extending from the second end of the second connecting 

However, regarding limitation (A), Bloomer (Annotated Fig. 4 above) discloses the use of a connecting/attachment/coupling mechanism for similar air duct pipe systems for internal combustion engines.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the air cleaner system of CUNIBERTI incorporating a connecting/attachment/coupling mechanism for similar air duct pipe systems as taught by Bloomer in order to make easier disconnect any air duct system pipe when repairing are needed or when a different pipe (material, shape, size, etc.) is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747